DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ava Billimoria on 03/17/2021.

The application has been amended as follows: 

Cancel claims 1, 4-7, 9-11, 13-15, 17-21, and 31-32.

Add the following claims:

33.	The system of claim 22, wherein a dividing wall (110) splits the enclosure (14) into a first enclosure (14A) and a second enclosure (14B).

34.	The system of claim 33, comprising a second thermoelectric generator (40) that is the heat source (20) and a third thermoelectric generator (90), wherein the third thermoelectric generator (90) is located inside of the first enclosure (14A) and the second thermoelectric generator (40) is located inside of the second enclosure (14B).


36.	The system of claim 22, comprising a valve (56) fluidly connected to the conduit (50), wherein the valve (56) opens to allow the primary working fluid (53) to flow through the conduit (50) and the valve (56) closes to restrict the primary working fluid (53) from flowing within the conduit (50).

37.	The system of claim 36, wherein a heated portion (130) of the primary working fluid (153) is suspended within the conduit (50) to create stored energy when the valve (56) is closed.

38.	A method for conveying power from a heat source (20), the method comprising:
generating thermal energy (22) by the heat source (20), wherein the heat source (20) is in thermal communication with a conduit (50), and wherein a barrier (12) defines an enclosure (14) that is a closed volume of space and the barrier (12) is a hermetically sealed chamber;
conducting the thermal energy (22) by the conduit (50), wherein the thermal energy (22) generated by the heat source (20) is directly transferred to only a portion (88) of the conduit (50), and the conduit (50) is either mounted upon or extends within at least a portion of a barrier (12) and extends around an entire periphery of the enclosure (14) and defines a passageway (54) that contains a primary working fluid (53);
transferring the thermal energy (22) generated by the heat source (20) to the primary working fluid (53); 

heating the hot side (32) of the thermoelectric generator (26) to a temperature greater than the cold side (34) of the thermoelectric generator (26) to create electric current. 

39.	The method of claim 38, comprising conducting the electric current in a circuit (36) to power a load (38).

40.	The method of claim 38, comprising providing a second thermoelectric generator (40) as the heat source (20).

41.	The method of claim 38, comprising mounting the conduit (50) upon the barrier (12), and mounting the thermoelectric generator (26) upon an outermost surface (87) of the conduit (50).

42.	The method of claim 38, comprising opening a valve (56) to allow the primary working fluid (53) to flow through the conduit (50), and closing the valve (56) to restrict the primary working fluid (53) from flowing within the conduit (50).

43.	The method of claim 42, comprising suspending a heated portion (130) of the primary working fluid (153) within the conduit (50) to create stored energy when the valve (56) is closed.

Reasons for Allowance
The closest prior art Onose fails to teach that the barrier is hermetically sealed since the supply tubes [12A] and [22A] flow into the barrier. It would not have been prima facie obvious to modify the barrier as such since said modification would make the device inoperable. In this case, the transfer of heat between inner and outer chambers of the device would not be capable of occurring since fluids would not be able to flow through the chambers. See figures 1a and 1b of Onose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796